DETAILED ACTION
	Claims 1, 2, 5-14, 17, and 18 are pending. Claims 1, 5, and 12 have been amended and claims 3, 4, 15, and 16 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “one or more compounds selected from the group of the compounds of the formula I” which is redundant. The Examiner suggests removing “selected from the group of the compounds”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for R14 and R15 “branched alkyl or acyl group having 1 to 10 C atoms”, for R16 “branched alkyl group having 1 to 10 C atoms”, and for the proviso “branched alkyl having 1 to 10 C atoms, also cycloalkyl, cycloalkylalkyl or alkylcycloalkyl”. However, these groups require at least 3 carbon atoms.
Claims 2-18 are rejected because they depend from rejected based claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lietzau et al. (U.S. 2011/0301360) in view of Minagawa et al. (JP60067587). The English translation of JP60067587 was provided in the parent application 14/405,423.
Lietzau et al. teaches a liquid crystalline medium in the following Mixture Example M3:

    PNG
    media_image1.png
    307
    413
    media_image1.png
    Greyscale
 [0100] which has a dielectric anisotropy of +18 (claims 1, 17, and 18) and a rotational viscosity of 95 mPa·s (claim 1) and is highly suitable for TN-TFT (active matrix display claims 9-11). Compounds APUQU-2-F and APUQU-3-F in a total amount of 19.0% are equivalent to formula II of instant claims 1, 2, 6, 12, and 13 when R2 is an alkyl having 2 or 3 carbon atoms respectively, m is 2, the first A21 is 
    PNG
    media_image2.png
    50
    92
    media_image2.png
    Greyscale
, the second A21 is 
    PNG
    media_image3.png
    62
    121
    media_image3.png
    Greyscale
, A22 is 
    PNG
    media_image4.png
    118
    118
    media_image4.png
    Greyscale
, L21 and L22 are F, and X2 is a halogen (F). Compound PGUQU-3-F in an amount of 5.0% is also equivalent to formula II of instant claims 1, 2, 6, 12, and 13 when R2 is an alkyl having 3 carbon atoms, m is 2, the first A21 is 
    PNG
    media_image3.png
    62
    121
    media_image3.png
    Greyscale
, the 
    PNG
    media_image5.png
    70
    97
    media_image5.png
    Greyscale
, A22 is 
    PNG
    media_image4.png
    118
    118
    media_image4.png
    Greyscale
, L21 and L22 are F, and X2 is a halogen (F). Compound PGU-3-F in an amount of 8.5% is equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkyl having 3 carbon atoms, n is 1, A31 is 
    PNG
    media_image3.png
    62
    121
    media_image3.png
    Greyscale
, A32 is 
    PNG
    media_image5.png
    70
    97
    media_image5.png
    Greyscale
, Z3 is a single bond, L31 and L32 are F, and X3 is a halogen (F). Compound CPGU-3-OT in an amount of 5.0% is also equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkyl having 3 carbon atoms, n is 2, the first A31 is 
    PNG
    media_image6.png
    64
    120
    media_image6.png
    Greyscale
, the second A31 is
    PNG
    media_image3.png
    62
    121
    media_image3.png
    Greyscale
, A32 is 
    PNG
    media_image5.png
    70
    97
    media_image5.png
    Greyscale
, Z3 is a single bond, L31 and L32 are F, and X3 is a halogen (F). The total amount of compounds represented by formula II and/or III is 37.5% (claim 1). Compound CC-3-V in an amount of 29.5% is equivalent to formula IV of instant claims 1 and 12-14 when R41 is an alkyl having 3 carbon atoms, p is 0, Z42 is a single bond, A42 is
    PNG
    media_image6.png
    64
    120
    media_image6.png
    Greyscale
, and R42 is an alkenyl having 2 carbon atoms. Compound CCP-V-1 in an amount of 14.0% is also equivalent to formula IV of instant claims 1 and 12-14 when R41 is an alkenyl having 2 carbon atoms, p is 1, Z41 and Z42 are single bonds, A41 and A42 are
    PNG
    media_image6.png
    64
    120
    media_image6.png
    Greyscale
, and R42 is an alkyl having 1 carbon. The total amount of compounds represented by formula IV is 43.5% (claim 1). Compound PGP-2-2V is claim 8 when R51 is an alkyl having 2 carbon atoms, r is 1, Z51 and Z52 are single bonds, A5 is
    PNG
    media_image5.png
    70
    97
    media_image5.png
    Greyscale
, and R52 is an alkenyl having 4 carbon atoms. Lietzau et al. also teaches the LC media preferably comprise 0 to 10% by weight, in particular 0.01 to 5% by weight and particularly preferably 0.1 to 3% by weight, of stabilisers. The LC media preferably comprise one or more stabilisers selected from 2,6-di-tert-butylphenols, 2,2,6,6-tetramethylpiperidines and 2-benzotriazol-2-ylphenols. These assistants are known to the person skilled in the art and are commercially available, for example as light-protection agents [0176] but does not a specific 2,2,6,6-tetramethylpiperidine stabilizer.
	However, Minagawa et al. teaches a liquid crystal composition comprising at least one type of a dichroic dye and at least one type of a compound that has a group represented by the following general formula (I) [page 5] such as compound No. 6: bis(2,2,6,6-tetramethyl-4-piperidyl-1-oxyl)sebacate [Page 8] which is equivalent to Applicant’s elected species of formula I of instant claims 1 and 12, specifically formula I-1 of instant claim 5 when R11 is O• and t is 8. Minagawa et al. also teaches in which any from among nematic liquid crystals, chiral nematic liquid crystals, cholesteric liquid crystals, and smectic liquid crystals, which are commonly used, may be used as the liquid crystal material [Pages 5-6]. Minagawa et al. further teaches the above compound improves heat and light resistance abilities [Page 3]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, both Lietzau et al. and claim 12).
	Claim 1 recites “suitable for use” which refers to the use of the liquid-crystal medium. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
Response to Arguments
	Due to the amendment filed December 10, 2021 of instant claim 1, the 103 rejection over Goto in view of Minagawa has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. However, Minagawa is still being used as prior art because it continues to teach a compound of formula I.
Due to the amendment to the abstract, the objection to the specification has been withdrawn.
Due to the amendment of instant claim 1, the objection has been withdrawn.

However, Applicant failed to fix the issues in claim 1 regarding R14-R16.
Due to the cancelation of claims 3, 15, and 16, the 112(d) rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722